                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                       AT GREENEVILLE


   UNITED STATES OF AMERICA                        )
                                                   )              No. 2:19-cr-00196-23
   v.                                              )
                                                   )              Hon. J. Ronnie Greer, Sr. USDJ
   TYLER REESE DENISON                             )              Hon. Cynthia R. Wyrick, USMJ


                  MOTION OF UNDERSIGNED COUNSEL FOR THE DEFENDANT
                    TYLER REESE DENISON FOR SUBSTITUTE COUNSEL


             Undersigned counsel for the Defendant TYLER REESE DENISON respectfully moves

   this Honorable Court for substitute counsel.

             IN SUPPORT of this motion, undersigned counsel states as follows:

             1.     Counsel has served as counsel for the Defendant in this case pursuant to

   appointment under the Criminal Justice Act.

             2.     Earlier during the current calendar year, undersigned counsel was diagnosed with

   Parkinson’s disease. In April 2021, undersigned counsel was hospitalized for a hemorrhagic

   stroke. At his most recent appointment, on August 3, 2021, undersigned counsel was advised by

   his treating neurologist to terminate his duties in all cases and to focus on managing his health

   issues.

             3. In light of the above, counsel has concluded that the effective assistance of counsel

   owed to the Defendant requires that he immediately step down as his attorney, and so requests

   the substitution of new counsel for the Defendant. Counsel will advise the Defendant of

   counsel’s limitations and the necessity of this motion.




Case 2:19-cr-00196-JRG-CRW Document 1165 Filed 08/08/21 Page 1 of 2 PageID #: 7867
           WHEREFORE, premises considered, undersigned counsel, respectfully moves this

   Honorable Court for the following relief:

           (a)     That the Court appoint substitute counsel for this Defendant;

           (b)    That the Court extend all deadlines in this Defendant’s case, including any

   deadline for objections to a presentence investigation report, to allow substitute counsel

   sufficient time within which to assess this Defendant’s case.

           (c)    That the Court grant such other and further relief as may be needed to assure that

   this Defendant will receive the effective assistance of counsel through substitute counsel in this

   case.

                                                  Respectfully submitted,


                                                  s/ Francis L. Lloyd, Jr.
                                                  LAW OFFICE OF FRANCIS L. LLOYD, JR.
                                                  9111 Cross Park Drive, Suite D-200
                                                  Knoxville, TN 37923
                                                  Telephone: (865) 470-4077
                                                  E-Mail: FLLloydJr@gmail.com
                                                    Counsel for Tyler Reese Denison

                                       CERTIFICATE OF SERVICE
            I hereby certify that a copy of this document was filed electronically. Notice of this filing
   will be sent by operation of the Court’s electronic filing system to all parties indicated on the
   electronic filing receipt. All other parties will be served by regular U.S. Mail. Parties may access
   this filing through the Court’s electronic filing system.

          In addition, I served a copy of the foregoing on United States Probation Officer Jessica
   D. Ray via email at jessica_ray@.tnep.uscourts.gov.


                                                  s/ Francis L. Lloyd, Jr.




                                                     2

Case 2:19-cr-00196-JRG-CRW Document 1165 Filed 08/08/21 Page 2 of 2 PageID #: 7868
